J-S16044-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: H.H.M., JR., A         :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: A.L.M., MOTHER                  :
                                               :
                                               :
                                               :
                                               :   No. 181 MDA 2022

               Appeal from the Decree Entered December 30, 2021
       In the Court of Common Pleas of Luzerne County Orphans' Court at
                                No(s): A-9141


BEFORE:      PANELLA, P.J., KUNSELMAN, J., and COLINS, J.*

MEMORANDUM BY COLINS, J.:                      FILED: JULY 19, 2022

        A.L.M. (“Mother”) appeals from the decree granting the petition filed by

Luzerne County Children and Youth Services (“LCCY”) and terminating her

parental rights to her son, H.H.M., Jr. (“Child”), born in August 2019, pursuant

to 23 Pa.C.S. § 2511(a)(2), (5), and (8) and (b).1 After careful review, we

affirm.

        Child was placed in foster care directly from the hospital, due to

concerns that Mother was not bonding with Child and because of her suicidal

ideations while at the hospital.         Orphans’ Court Opinion at 3.   LCCY had

received reports that Mother had an extensive history of mental illness
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1On December 30, 2021, the orphans’ court also issued a decree terminating
the parental rights of Child’s father, H.H.M., Sr. (“Father”) pursuant to 23
Pa. C.S. § 2511(a)(2), (5), (8) and (b). Father’s appeal is docketed at 180
MDA 2022.
J-S16044-22



including multiple suicide attempts, one of which occurred while Mother was

pregnant with Child.    Petition for Termination of Parental Rights, 4/19/21.

Mother indicated to LCCY that she had been inconsistent in receiving mental

health treatment, although she had been diagnosed with schizophrenia as well

as bipolar disorder, had suffered from seizures, and had issues controlling her

anger. Id. In addition, LCCY had concerns regarding both Mother’s and

Father’s intellectual and cognitive states: LCCY’s petition for termination

indicates that both Mother and Father are each intellectually and cognitively

limited and have significant difficulty in retaining information regarding how

to care for Child, and need to be continually reminded to feed and otherwise

care for Child. Id.

      LCCY also reported concerns with the home where Child was going to

reside. N.T., 7/15/21 (2nd session), at 5. At the time of Child’s birth, Mother

was living in an apartment, Father was living with his parents, and they were

planning on the Child residing with them together at the paternal

grandparents’ residence, but it had been condemned and was deemed

uninhabitable. Id.

      Child was adjudicated dependent on August 28, 2019; at that time,

Mother was ordered to engage in a course of services including mental health

and development, parenting education, and safe and stable housing in order

to achieve unification with Child. Id.      The history and status of Mother’s

various referrals are set forth in LCCY’s petition for termination as follows:




                                      -2-
J-S16044-22


            [Mother] was referred for parenting education through
      Family Service Association on August 29, 2019. [She] was closed
      out for non-compliance on November 27, 2019. [Mother] was
      referred for parenting education through [Concern Professional
      Services] on March 4, 2020. [She] was closed out unsuccessfully
      on September 25, 2020. [She] was re-referred for parenting
      education through Family Service Association on January 26,
      2021. At this time, the provider has significant concerns regarding
      [Mother’s] intellectual capacity and her ability to meet her own
      basic needs in addition to meeting the needs of the minor child.

      [Mother] had been receiving mental health treatment through
      Community Counseling Services prior to [Child’s] dependency,
      however, [Mother] has not signed [a] release allowing [LCCY] to
      access her records. [Mother] was referred for mental health
      counseling services through the Robinson Counseling Center on
      March 5, 2020. [She] has not yet completed that course of
      treatment. At this time the provider has continued concerns
      regarding [Mother’s] ability to meet her own needs. The provider
      has recommended that [Mother] engage in Mental Health and
      Developmental Services (MHDS). In addition, [Mother] was
      admitted to First Hospital for approximately a month in February
      and March of 2021, however, [Mother] has not signed releases for
      [LCCY] to obtain the records regarding this admission.

      [Mother] was referred for [MHDS] through Luzerne County in
      December of 2020. To date, [Mother] has not engaged in or
      completed that service.

Petition for Termination of Parental Rights, 4/18/21.

      LCCY proceeded with termination of both Mother’s and Father’s parental

rights, and the orphans’ court conducted a full-day hearing on April 15, 2021.

At the time of the hearing, Child had been in placement for about 23 months.

The orphans’ court ordered the parties to submit written summations and on

December 30, 2021, a decree was entered terminating Mother’s parental

rights to Child. Mother filed a timely notice of appeal and a contemporaneous




                                     -3-
J-S16044-22



concise statement of errors complained of on appeal in accordance with

Pa.R.A.P. 1925(a)(2)(i).

      On appeal, Mother asserts generally that the orphans’ court abused its

discretion, committed an error of law, and/or that there was insufficient

evidentiary support for its decision to terminate her parental rights. Mother’s

Brief at 4. More specifically, Mother asserts that the orphans’ court erred in

its factual findings with regard to her inability to care for Child due to limited

cognitive and intellectual abilities, her incapacity to resolve the issues that led

to his placement despite receiving mental health treatment and parental

education, and her refusal to acknowledge the developmental delays of Child.

Id.; see Orphans’ Court Opinion at 6, 31, 36-37.

      Our standard of review in appeals from orders terminating parental

rights is deferential:

            The standard of review in termination of parental rights
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an abuse
      of   discretion    only    upon    determination      of    manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely because
      the record would support a different result. We have previously
      emphasized our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings.

In re J.R.R., 229 A.3d 8, 11 (Pa. Super. 2020) (citation omitted).

      The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental


                                       -4-
J-S16044-22



rights are valid. See In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009). The

clear and convincing evidence standard is defined as “testimony that is so

clear, direct, weighty and convincing as to enable the trier of fact to come to

a clear conviction, without hesitance, of the truth of the precise facts in issue.”

Id. (citation and internal quotation marks omitted).

      Here, the orphans’ court terminated Mother’s parental rights pursuant

to Sections 2511(a)(2), (5), (8), and (b). However, this Court may affirm the

court’s decision to terminate if we agree with its determination concerning any

one subsection of Section 2511(a), as well as Section 2511(b). See In re

B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc).              We focus our

analysis, therefore, on Section 2511(a)(8) and (b), which provide as follows:

      § 2511. Grounds for involuntary termination


            (a)     General rule.--The rights of a parent in regard to a
                    child may be terminated after a petition is filed on the
                    following grounds:

                                       - - -
                  (8) The child has been removed from the care of the
                  parent by the court or under a voluntary agreement with
                  an agency, and 12 months or more have elapsed from
                  the date of removal or placement, the conditions which
                  led to the removal or placement of the child continue to
                  exist and termination of parental rights would best serve
                  the needs and welfare of the child.

                                      -   -   -

             (b) Other considerations.--The court in termination the
          rights of a parent shall give primary consideration to the
          developmental, physical and emotional needs and welfare of
          the child. The rights of a parent shall not be terminated solely

                                       -5-
J-S16044-22


         on the basis of environmental factors such as inadequate
         housing, furnishings, income, clothing and medical care if
         found to be beyond the control of the parent.

23 Pa.C.S. § 2511(a)(8), (b).

      To satisfy Section 2511(a)(8), the petitioner must show three

components: (1) that the child has been removed from the care of the parent

for at least 12 months; (2) that the conditions which led to the removal or

placement of the child still exist; and (3) that termination of parental rights

would best serve the needs and welfare of the child.       In re Adoption of

J.N.M., 177 A.3d 937, 943 (Pa. Super. 2018).         Unlike other subsections,

Section 2511(a)(8) does not require the court to evaluate a parent’s

willingness or ability to remedy the conditions that led to the placement of the

child. In re M.A.B., 166 A.3d 434, 446 (Pa. Super. 2017). “[T]he relevant

inquiry” regarding the second prong of Section 2511(a)(8) “is whether the

conditions that led to the removal have been remedied and thus whether

reunification of parent and child is imminent at the time of the hearing.” In

re I.J., 972 A.2d 5, 11 (Pa. Super. 2009).

      Although Section 2511(a) generally focuses on the behavior of the

parent, the third prong of Section 2511(a)(8) specifically “accounts for the

needs of the child.” In re C.L.G., 956 A.2d 999, 1008-09 (Pa. Super. 2008)

(en banc).    This Court has recognized that “the application of [Section

2511(a)(8)] may seem harsh when the parent has begun to make progress

toward resolving the problems that had led to the removal of her children.”

In re Adoption of R.J.S., 901 A.2d 502, 513 (Pa. Super. 2006).


                                     -6-
J-S16044-22


      However, by allowing for termination when the conditions that led
      to removal of a child continue to exist after a year, the statute
      implicitly recognizes that a child’s life cannot be held in abeyance
      while a parent attempts to attain the maturity necessary to
      assume parenting responsibilities. The court cannot and will not
      subordinate indefinitely a child’s need for permanence and
      stability to a parent’s claims of progress and hope for the future.
      Indeed, we work under statutory and case law that contemplates
      only a short period of time, to wit [18] months, in which to
      complete the process of either reunification or adoption for a child
      who has been placed in foster care.

Id.

      Instantly, the orphans’ court determined that Child had been removed

from the custody of his parents since August 20, 2019 and thus for a period

well in excess of the statutorily required twelve (12) months since the date of

Child’s placement. The orphans’ court stated:

      The conditions that led to [Child’s] removal from Mother and
      Father’s care and into placement were that the natural Mother and
      Father did not have the capacity to resolve the issues that gave
      rise to the placement of [Child]. The overwhelming evidence
      shows that the parents’ cognitive limitations and intellectual
      disabilities are not able to be remedied even after participating in
      mental health treatment and completion of the parenting
      education courses. Furthermore, despite the parents being told
      of [Child] having developmental delays, the natural parents refuse
      to acknowledge them.

Orphans’ Court Opinion at 36-37.

      The facts upon which the court relied are supported by the certified

record. The orphans’ court heard the testimony of Giovanni Forte, caseworker

for LCCY, who stated that Child was placed with LCCY on August 20, 2019,

two days after his birth, because Mother was not bonding with Child at the

hospital and “there were some concerns of suicidal ideations on the part of



                                     -7-
J-S16044-22



[M]other” as well as concerns regarding both Father’s and Mother’s intellectual

and cognitive states and regarding where Child was going to reside. N.T.,

7/15/21 (2nd session), at 4-5. Child was adjudicated dependent on August

28, 2019, and both natural parents engaged in mental health, parenting, safe

and stable housing and mental health and developmental services; however,

Mr. Forte testified that, to date, neither parent has successfully completed a

parenting education program without any concerns by the provider. Id. at 6-

7. He stated that he has been unable to inspect the paternal grandparents’

house where Mother and Father reside since no one has answered the door

there – even when he has heard voices from inside the home - despite

numerous attempts to visit, and he has received no response to letters or

phone calls, including phone calls made on an hourly basis over a two-week

period. Id. at 11.

      Mr. Forte stated that Child has developmental delays and there are

concerns that he has autism, although it is too early for him to be diagnosed.

Id. at 11-12. Nevertheless, Mr. Forte acknowledged that both Mother and

Father had expressed to him during visits that they feel that Child is perfectly

healthy and does not need any other support. Id. at 12. He testified further

that as of the hearing date, neither Mother nor Father has admitted to or

agreed with the fact that a medical professional has said that Child has

developmental issues.     Id. at 33.    He believes that neither parent fully

understands Child’s special needs and developmental delays, and expressed

safety concerns for Child if he were returned to his parents; Mr. Forte testified

                                       -8-
J-S16044-22



that both parents’ compliance and progress with services toward reunification

were minimal, and terminating their parental rights would best serve Child’s

needs and welfare. Id. at 15. The caseworker confirmed that over the course

of time Child has been in placement, Mother has been hospitalized with mental

health issues more than once, including within the past year. Id. at 38. At

the hearing, Mother’s counsel and Father’s counsel each requested that the

orphans’ court call upon their respective clients to confirm that neither of them

would be testifying, and the court did so. Id. at 41-42.

        Sarah Kendricks, who works at Concern Professional Services, a foster

care agency that also provides community-based services such as supervised

visitation, visit coaching, intensive family reunification services, and parenting

and case management, testified that she provided parenting education

services to Mother and Father. N.T., 7/15/21 (1st Session), at 16. She met

with Mother and Father for a six-month period from April 2020 until September

2020.    Id.   Working with Ms. Kendricks, Child’s parents completed a 52-

chapter book of parenting lessons; however, Ms. Kendricks indicated that she

did not believe they fully understood Child’s disabilities and she was concerned

that they would not follow through with the recommended services of

providers. Id. at 17-19. She observed, during visits Mother and Father had

with Child, that Mother did not seem to interact with Child, and Father “just

sat with [Child] on his lap during the visits.” Id. at 19. Despite the fact that

Mother and Father completed the program, Ms. Kendricks could recommend




                                      -9-
J-S16044-22



neither reunification nor unsupervised contact between parents and Child. Id.

at 20.

         Rebecca Ciliberto, a case manager in the Intensive Family Reunification

Service Program at Family Service Association, testified that she served as

case manager for Mother and Father on two different occasions. Beginning in

August 2019, about two weeks after Child was born and following up on a

referral from LCCY,2 she assisted in establishing program goals, which

included: (i) to gain a better understanding of child development, age

appropriate expectations and basic parenting skills; (ii) to find and maintain

safe and stable housing; (iii) for Mother to address her mental health

concerns; and (iv) for Mother and Father to make appropriate decisions to

increase their protective capacities and prioritize Child’s needs. N.T., 7/15/21

(1st Session), at 61-62. Ms. Ciliberto stated that throughout the first period

of time in which she worked with them, Mother and Father were not consistent

in appearing for visits and were closed out of the program for violation of the

attendance policy. Id. at 62-63. In January 2021, following another referral

from LCCY, Ms. Ciliberto met again with the parents; this time, she established

the additional goals of addressing both Mother’s and Father’s mental health




____________________________________________


2Ms. Ciliberto explained that the first referral came shortly after Child’s birth,
when LCCY determined that parents’ home had been condemned and was
unsafe for Child to come home to. Id. at 70. Parents initially mislead her
about the condition of the house, but thereafter agreed to be truthful about
housing conditions going forward. Id. at 71.

                                          - 10 -
J-S16044-22



concerns and ensuring their participation and engagement in their mental

health and developmental service program. Id. at 64.

      As of the hearing date, Ms. Ciliberto had met with parents for total of

twelve sessions, a combination of phone and in-person sessions and five

parent/child visitations, and Mother and Father were still engaged in the

parenting program. Id. at 65. She reported that the only goal that they have

achieved is housing, as they have been able to maintain housing with Father’s

parents. Id. She reported that they have not been consistent in attending

the sessions and, in response to the orphans’ court’s question, she offered her

opinion as to whether Mother and Father can independently parent their son:

      Not at this time. They still need a lot of prompting, a lot of
      guidance.   So, I’m still working on them on gaining more
      confidence, being able to think on their own. I do tailor the
      parenting sessions or real life scenarios and examples. I know
      reading sometimes is difficult for them. So, I try to give real
      examples to help them [ ] to think on their own about what would
      happen...

Id. at 68.

      Ms. Dawn O’Donnell, an outpatient therapist at the Robinson Counseling

Center (“Robinson”), a therapeutic service provider for adult services for

mental health, testified that Mother was referred by LCCY in June 2020 for

individual therapy and possible medication management. N.T., 7/15/21 (1st

Session), at 89. She reported that Mother had a history of anxiety and that

she had previously received a diagnosis of bipolar disorder from a prior service

provider. Id. at 90, 96. Ms. O’Donnell conducted monthly individual therapy



                                     - 11 -
J-S16044-22



sessions with Mother from August 2020 through May 2021; however, Mother

has not responded to her attempts to contact her to schedule another

appointment, and because she is not reporting any symptoms of depression

or anxiety to Robinson, she will be closed out of the program. Id. at 96.

      Here, tragically, the evidence clearly establishes that Mother has been

unable to make sufficient progress toward remedying the conditions that gave

rise to Child’s placement. Despite completion of parenting courses, Mother

has not demonstrated the capacity to independently care for Child, who has

special needs. Based upon these facts, we discern no abuse of discretion or

error of law in the orphans’ court’s conclusion that the conditions leading the

Child’s removal continue to exist more than twelve months after his removal,

and that the termination of Mother’s parental rights would best serve the

needs and welfare of Child.

      We turn then to subsection (b), which requires the court to “give primary

consideration to the developmental, physical and emotional needs and welfare

of the child.” 23 Pa.C.S. § 2511(b). “The emotional needs and welfare of the

child have been properly interpreted to include intangibles such as love,

comfort, security, and stability.”   In re T.S.M., 71 A.3d 251, 267 (Pa. 2013)

(citation and quotation marks omitted). Our Supreme Court has made clear

that Section 2511(b) requires the orphans’ court to consider the nature and

status of bond between a parent and child. In re E.M., 620 A.2d 481, 484-

85 (Pa. 1993). It is reasonable to infer that no bond exists when there is no




                                      - 12 -
J-S16044-22



evidence suggesting the existence of one. See In re K.Z.S., 946 A.2d 753,

762-63 (Pa. Super. 2008).

      Further, we have stated that “[w]hile a parent’s emotional bond with his

or her child is a major aspect of the [s]ubsection 2511(b) best-interest

analysis, it is nonetheless only one of many factors to be considered by the

court when determining what is in the best interest of the child.” In re M.M.,

106 A.3d 114, 118 (Pa. Super. 2014). “In addition to a bond examination,

the trial court can equally emphasize the safety needs of the child, and should

also consider the intangibles, such as the love, comfort, security, and stability

the child might have with the foster parent.” Id. In determining needs and

welfare, the court may properly consider the effect of the parent’s conduct

upon the child and consider “whether a parent is capable of providing for a

child’s safety and security or whether such needs can be better met my

terminating a parent’s parental rights.” In re L.W., 267 A.3d 517, 524 (Pa.

Super. 2021).    Further, our Supreme Court has stated, “[c]ommon sense

dictates that courts considering termination must also consider whether the

children are in a pre-adoptive home and whether they have a bond with their

foster parents.” T.S.M., supra, at 268.

      The orphans’ court determined that Mother cannot meet Child’s basic

physical, developmental, and emotional needs, and that Child’s special needs

will require further attention throughout his future life.      Orphans’ Court

Opinion at 40. The orphans’ court stated that Mother “has been given ample

time to address and remedy these concerns,” but has been unable to do so.

                                     - 13 -
J-S16044-22



Id.   The court noted that, in stark contrast, the foster parents “have amply

demonstrated they meet the physical, developmental, emotional, and special

needs” of Child and that he has thrived under their care. Id. As noted by the

orphans’ court, Child’s guardian ad litem (“GAL”) stated in its written

recommendation that terminating Mother’s parental rights serves the best

interest of Child. Orphans’ Court Opinion at 40. The GAL indicated its strong

feeling that a “parent-child” bond exists between Child and his foster parents

and that terminating Mother’s parental rights will not have any detrimental

impact on Child whatsoever.      See Letter from GAL, 7/30/21.        The LCCY

caseworker, Mr. Forte, testified that Child’s foster parents are paternal

cousins, that they wish to adopt Child, and that Child gets along well with their

other children, who look at him as a sibling, and is well assimilated into their

home. N.T., 7/15/21 (2nd session), at 46-47. He stated that Child is well-

cared for in the foster home, and the foster parents ensure that he is taken to

all necessary appointments including those for early intervention services and

occupational therapy. Id. at 47. Mr. Forte observed Child in the foster home

at least ten times and stated that Child is well-bonded with his foster parents.

Id. at 49. He testified that Child “gets very upset” and “cries and screams

when he’s been taken from the foster mother” for a visit with his biological

parents, and that having observed at least ten of these visits, he believes Child

has almost no bond with them. Id. at 50.

      Here, the record reflects that the orphans’ court appropriately

considered the effect of termination of Mother’s rights on Child pursuant to

                                     - 14 -
J-S16044-22



Section 2511(b), and did not abuse its discretion or commit an error of law in

determining that termination of Mother’s rights is in Child’s best interest.

      As we conclude that the orphans’ court did not err in terminating

Mother’s parental rights, we affirm the decree.

      Decree affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 07/19/2022




                                     - 15 -